DETAILED ACTIO

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show or reasonably suggest the claimed leadframe substrate.
The closest prior art of record is Combs (U.S Patent 6285075B1). Similar to the claimed invention, Combs discloses a leadframe substrate with a plurality of leads, and discloses a heat sink/spreader (modulator). Combs further discloses a resin encapsulation that fills between leads and covers the peripheral walls of modulator. Combs however does not disclose the modulator having top and bottom contact pads, and further does not disclose the modulator having the specified coefficient of thermal expansion of 10ppm/oC and a thermal conductivity higher than 10W/mk. Combs further does not disclose “a first crack inhibiting structure including a first continuous interlocking fiber sheet that covers an interface between the modulator and the resin layer, and further laterally extends over and covers the top side of the modulator, the top ends of the metal leads and a top surface of the resin layer”. Combs also does not explicitly disclose the leads being metal leads.
While some of these features are known individually in other prior art references, such as Chew (U.S Patent 5973388A), who discloses the leads/leadframe substrate being metal, the totality of the invention is not disclosed by the prior art. Specifically, the prior art fails to disclose the modulator having top and bottom contact pads, and further oC and a thermal conductivity higher than 10W/mk. Combs further does not disclose “a first crack inhibiting structure including a first continuous interlocking fiber sheet that covers an interface between the modulator and the resin layer, and further laterally extends over and covers the top side of the modulator, the top ends of the metal leads and a top surface of the resin layer”. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pub 20120126401A1, U.S Patent 8008121B2, U.S Patent 5710457A, U.S Patent 5767573A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746